Citation Nr: 0713494	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-25 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
June 30, 2002, for payment of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who is reported 
to have active service from September 1966 to July 1969.   

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant was born in December 1975.

2.  In a January 1998 rating decision, the RO awarded the 
veteran a permanent and total disability rating based on a 
service-connected disability, effective from June 30, 1994.  
Notice of this decision was sent to the veteran on January 
26, 1998.


CONCLUSION OF LAW

An extension of the delimiting date for payment of 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of Chapter 35, Title 38, United States Code, to 
January 26, 2006, is warranted. 38 U.S.C.A. §§ 3501, 3512 
(West 2002); 38 C.F.R. § 21.3041(d)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that this law does not preclude 
the Board from adjudicating the issue on appeal.  This is so 
because the Board is taking action favorable to the appellant 
by granting the current appeal.  As such, this decision poses 
no risk of prejudice to the appellant.  See also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

In this case, the appellant is seeking an extension of the 
delimiting date beyond June 30, 2002, for payment of DEA 
benefits.  DEA benefits are provided pursuant to Chapter 35, 
Title 38, United States Code, to certain qualifying 
dependents of certain classes of veterans.  One such class of 
veterans is those who are rated both permanently and totally 
disabled as the result of service-connected disabilities, and 
one such qualifying group of dependents are the children of 
such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(ii).

In a January 1998 rating decision, the RO awarded the veteran 
a permanent and total disability rating based on a service-
connected disability, effective from June 30, 1994.  Notice 
of this decision was sent to the veteran on January 26, 1998.

The appellant is the veteran's daughter.  She was born in 
December 1975, and was 22 years old at the time the veteran 
was notified that he was eligible for his permanent and total 
disability rating.      

On February 12, 1998, the appellant filed her second claim 
seeking entitlement to DEA benefits.  Her initial 
application, filed in July 1996, before the veteran had been 
awarded a permanent and total disability rating, was denied 
by the RO in an unappealed August 1996 rating decision. 

In March 1998, the RO notified the appellant that she was 
entitled to DEA benefits beginning February 12, 1997.  See 
38 C.F.R. § 21.4131(d) (2006).  The appellant timely appealed 
this decision to the Board seeking entitlement to a 
retroactive payment of DEA benefits for periods of enrollment 
prior to February 12, 1997.  

In January 2002, the Board issued a decision which denied the 
veteran's claim.  As noted in the Board's decision, the 
proper commencing date for the claimant's award of DEA 
benefits was February 12, 1997, and that there was no basis 
on which to grant the claimant retroactive Chapter 35 
benefits that she was seeking.  

In February 2003, the appellant filed her present claim 
seeking an extension of her DEA benefits until the time she 
reaches the age of 31, which occurs in December 2006.  In 
considering this claim, the RO determined that the delimiting 
date is June 30, 2002, which the RO noted is eight years 
after the effective date of the claimant's Chapter 35 
eligibility.  

After reviewing the pertinent laws and statues in this 
matter, the Board concludes that the appellant is entitled to 
an extension of the delimiting date to January 26, 2006.  
Specifically, 38 C.F.R. § 21.3041(c) states that the basic 
ending date is the eligible person's 26th birthday.  
38 U.S.C.A. § 3512.  However, 38 C.F.R. § 21.3041(d) provides 
for a modified ending date "[w]hen one of the following 
occurs between ages 18 and 26, the ending date will be 
eligible person's 26th birthday or 8 years from the date of 
happening specified in paragraphs (d)(1) to (7) of this 
section."  Section (d)(1) states, "Effective date of 
permanent total rating of veteran-parent or the date of 
notification to him or her of such rating, whichever is the 
more advantageous to the eligible person." See 38 C.F.R. 
§ 21.3041(d)(1). Clearly in this case, the latter date of the 
notification to the veteran, January 26, 1998, is more 
advantageous to the appellant.  Accordingly, the Board is 
granting a delimiting date of January 26, 2006, which is 
eight years after the notification date of January 26, 1998.  
The Board further notes that the appellant was not 31 years 
old by this date.


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, an extension of the appellant's 
delimiting date, until January 26, 2006, for payment of DEA 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


